DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/21/2020 and 4/1/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification fails to provide a detailed or clear explanation of how to make and use the claimed underlined functions of “reducing processor and storage requirements by reducing a number of target analysis items from a plurality of target analysis items to include only the user preferred items and analyzing only the user preferred items;

determining, by a determination module, for at least one target analysis item from the plurality of target analysis items, whether it has at least one discriminative feature.

A detailed explanation of these claimed features is not provided or adequately described in the specification as to enable one of ordinary skill in the art to make and use the invention as claimed. The claim also fails to provide enabling means or steps for performing these functions.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10 are rejected based on the noted rejection of 35 USC 112(a) or 35 U.S.C. 112 (pre-AIA ) noted above.
	The claimed “reducing processor and storage requirements by reducing a number of target analysis items from a plurality of target analysis items to include only the user preferred items and analyzing only the user preferred items” appears to be narrative and recites an intended result.

Claims not directly addressed are rejected based on their dependencies.

The 35 USC 101 rejection remains outstanding as set forth in the prior Office action dated 7/22/2020.

Response to the Applicant’s arguments:
	Applicant’s representative argues that the Examiner incorrectly states that the rejection is not in conformity with the 2019 Revised Patent Subject Matter Eligibility Guidance.  The applicant is broadly arguing that the claims does not fall into any or all of the three enumerated groupings of an abstract idea which are (a) Mathematical concepts, b) Certain methods of organizing human activity, or c) Mental Processes. 
In response the Applicant’s representative fails to argue the grouping of “Mental process” which the Examiner indicates that the claimed invention falls under or relates to.  Thus the applicant’s arguments that the claims do not fall within the groupings of a Mathematical concept and/or a certain method of organizing human activity is moot.

Applicant’s representative then argues that the claims provide a significantly more.  The Applicant’s representative states that:
“The USPTO-issued May 2016 Subject Matter Eligibility Update (PTO-P-2016-0003) states that a claim may amount to significantly more if it meaningfully limits the judicial exception, improves another technology or technical field, improves the functioning of the computer itself, or adds a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application” and argues that the claims as presented are in compliance.  Applicant further cites Diehr in further support of their argument.
In response, each claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of 
Accordingly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an input device connected to a communication network are simply generic recitations of a network system performing their generic computer functions.  Taking the elements both individually and as a combination, the computer components in the claims perform purely generic computer functions.  Each of the claims as a whole does not amount to significantly more than the abstract idea itself.  
Further the claims do not show a technical improvement in the architecture of an input device coupled to a processor in a communication network.  This is a generic or conventional setup of a basic communication network.  A capturing device for capturing data in a user interface is a generic or routine computer function.  The mere recitation of a generic system or computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention as stated in Alice Corp., 134 S.Ct. at 2358;  DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cri. 2014) ("And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. " (citation omitted)).  Thus, if a patent's recitation of a computer amounts to a mere instruction to ‘implement’ an abstract idea ‘on ... a computer’, that addition cannot impart patent eligibility."  Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).  The claimed communication network is merely a field of use that attempts to limit the abstract idea to a particular technological environment.  The court has ruled that providing or limiting an abstract idea to a specific field of 
The applicant’s arguments based on the newly amended limitations are not addressed because of the 35 USC 112 first and second paragraph noted above.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6762.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
April 14, 2021